 Case 3:17-cv-01403-X Document 145 Filed 12/23/20                 Page 1 of 24 PageID 8537



                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

  DOUBLE DIAMOND DELAWARE,                           §
  INC.,                                              §
                                                     §
               Plaintiff,                            §
                                                     §
  v.                                                 §   Civil Action No. 3:17-CV-01403-X
                                                     §
                                                     §
  HOMELAND INSURANCE
                                                     §
  COMPANY OF NEW YORK,
                                                     §
                                                     §
               Defendant.

                            MEMORANDUM OPINION AND ORDER

         This case arises from a 2015 tornadic weather event which damaged Double

Diamond Delaware, Inc. (Double Diamond)’s golf-course community, The Retreat.

The Court ruled on the parties’ motions for partial summary judgment in an earlier

order.       [Doc. No. 105].        The only issue remaining in this case is “the amount

recoverable by [Double Diamond] under the debris removal provisions of the

policies.” 1 Homeland Insurance Company of New York (Homeland) subsequently

filed three motions to strike [Doc. Nos. 111, 114, 117], and Double Diamond also filed

three motions to strike. [Doc Nos. 120, 122, 124]. After careful consideration, and as

discussed below, the Court DENIES Homeland’s motion to strike Jon Hillis,

DENIES Homeland’s motion to strike Jason Grogan, and GRANTS Homeland’s

motion to strike Scott Cullen. The Court GRANTS IN PART and DENIES IN



         1   Doc. No. 112 at 6.

                                                 1
 Case 3:17-cv-01403-X Document 145 Filed 12/23/20         Page 2 of 24 PageID 8538



PART Double Diamond’s motion to strike Edward Steigerwaldt, GRANTS IN PART

and DENIES IN PART Double Diamond’s motion to strike Thomas Hittle, and

GRANTS Double Diamond’s motion to strike Bret Vicary.

                                    I. Background

      Double Diamond’s property was insured under three tiers of coverage.

Steadfast Insurance Company (Steadfast) issued the first tier, which was capped at

$2.5 million. Colony Insurance Company (Colony) issued the second tier, also capped

at $2.5 million. Homeland issued the third tier, which covers damages beyond the $5

million covered by Steadfast and Colony.

      In the Court’s summary-judgment order, it found that: (1) the two underlying

insurance policies were exhausted; (2) the value of Double Diamond’s property is not

a ceiling on its recovery; (3) the sublimits in the Steadfast policy are incorporated by

the Homeland Insurance policy; (4) Double Diamond was required to actually replace

damaged property before coverage was available on a replacement-cost basis;

(5) because Double Diamond failed to replace damaged property within three years,

it can only collect the property’s actual cash value; (6) Double Diamond was not

required to incur debris-removal expenses before recovering from Homeland; and

(7) the actual cash value equals the cost to replace less the depreciation of the

damaged property.

      The remaining dispute concerns the amount Double Diamond can recover for

debris removal. Recovery for debris removal is limited to “[t]he GREATER of 25% of




                                           2
 Case 3:17-cv-01403-X Document 145 Filed 12/23/20                    Page 3 of 24 PageID 8539



the PD [property damage] LOSS or $1,000,000.” 2 So, the recovery for debris removal

requires determining the property-damage loss. And to determine the property-

damage loss, the actual cash value of Double Diamond’s damaged trees must be

determined. 3

       Homeland and Double Diamond each filed three motions to strike. The Court

will consider each motion separately.

                                            II. Legal Standard

       Federal Rule of Evidence 702 governs the admissibility of expert testimony as

evidence. Rule 702 permits opinion testimony from a witness “qualified as an expert

by knowledge, skill, experience, training, or education” if the expert’s knowledge will

assist the trier of fact, and (1) “the testimony is based on sufficient facts or data;”

(2) “the testimony is the product of reliable principles and methods;” and (3) “the

expert has reliably applied the principles and methods to the facts of the case.” 4 As

a gatekeeper, this Court must permit only reliable and relevant testimony from

qualified witnesses to be admitted as expert testimony. 5 The party offering the expert

testimony has the burden of proof, by a preponderance of evidence, to show that the

testimony is reliable and relevant. 6




       2   Doc. No. 113 at 59.
       3 Although other areas of The Retreat suffered damage, those areas make up a minority of
the claim and are not in dispute. See Doc. No. 135 at 5.
       4   FED. R. EVID. 702.
       5 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993); Wilson v. Woods,
163 F.3d 935, 937 (5th Cir. 1999).
       6   Mathis v. Exxon Corp., 302 F.3d 448, 459–60 (5th Cir. 2002).

                                                   3
 Case 3:17-cv-01403-X Document 145 Filed 12/23/20                     Page 4 of 24 PageID 8540



       Expert testimony is relevant if it assists the trier of fact in understanding the

evidence or determining a fact in issue. 7 Federal Rule of Evidence 401 further

clarifies that relevant evidence is evidence that has “any tendency to make a fact

more or less probable than it would be without evidence” and “is of consequence in

determining the action.” 8

       Expert testimony is reliable if “the reasoning or methodology underlying the

testimony is scientifically valid.” 9 Such testimony must be “more than subjective

belief or unsupported speculation.” 10 In other words, this Court need not admit

testimony “that is connected to existing data only by the ipse dixit of the expert.” 11

The Court also does not need to admit testimony based on indisputably wrong facts. 12

In conducting its analysis, the Court focuses on the reasonableness of the expert’s

approach regarding the matter to which his testimony is relevant and not on the

conclusions generated by the expert’s methodology. 13 The Court normally analyzes

questions of reliability using the five nonexclusive factors known as the Daubert

factors. 14




       7   Daubert, 509 U.S. at 591.
       8   See Mathis, 302 F.3d at 460 (applying Rule 401 to expert testimony).
        9 Knight v. Kirby Inland Marine, Inc., 482 F.3d 347, 352 (5th Cir. 2007) (citing Daubert, 509

U.S. at 592–93).
       10   Daubert, 509 U.S. at 590.
       11   Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).
       12   Guillory v. Domtar Indus., Inc., 95 F.3d 1320, 1331 (5th Cir. 1996).
       13   Daubert, 509 U.S. at 595; Kumho Tire Co. v. Carmichael, 526 U.S. 137, 153–54 (1999).
       14 The five nonexclusive Daubert factors are: (1) whether the expert’s technique can be or has
been tested; (2) whether the method has been subjected to peer review and publication; (3) the known
or potential rate of error of a technique or theory when applied; (4) the existence and maintenance of

                                                     4
 Case 3:17-cv-01403-X Document 145 Filed 12/23/20              Page 5 of 24 PageID 8541



                                           III. Analysis

       Jon Hillis. Double Diamond designated Hillis to opine on the ability to

replace damaged trees with mature trees. Homeland moved to strike Hillis’s

testimony, arguing that it is not relevant and not reliable. [Doc. No. 111]. Homeland

also argues that Hillis’s opinions regarding replacement costs are untimely.

       The Court finds that Hillis’s testimony is relevant. Homeland contends that

“at this point in the litigation, whether replacement trees are available, whether it is

possible for [Double Diamond] to replace its trees, and whether those trees will

survive, is wholly irrelevant to any issue remaining before the Court.” 15 This is so,

Homeland argues, because the only issue remaining is the recovery for debris

removal.

       But as the Court explained above, to determine the recovery for debris removal,

the parties must determine the property-damage loss. And that requires determining

the actual cash value of Double Diamond’s damaged trees, which in turn requires

determining the replacement cost.            Hillis’s expert testimony contradicts the

testimony of Homeland’s proffered expert, Steigerwaldt. Steigerwaldt concluded that

“it would be physically and practically impossible to replant trees of the same size as

those lost.” 16 Hillis disagreed. He believed that “it certainly is possible to replant

trees of the same size (and at least average size) of those damaged at the Property.” 17


standards and controls; and (5) the degree to which the technique or theory has been generally
accepted in the scientific community. Daubert, 509 U.S. at 593–94.
       15   Doc. No. 112 at 10.
       16   Doc. No. 113 at 69.
       17   Id. at 9.

                                              5
 Case 3:17-cv-01403-X Document 145 Filed 12/23/20                    Page 6 of 24 PageID 8542



Given that the cost to replace the damaged trees with saplings (as Steigerwaldt

recommends) would be less than the cost to replace them with mature trees (as Hillis

recommends), Hillis’s testimony could be relevant in determining the replacement

cost, which will affect Double Diamond’s debris-removal recovery.

        That said, Double Diamond expressly states that Hillis “is not being proffered

by Double Diamond to testify regarding the cost to replace the damaged trees.” 18

Presumably, then, Double Diamond only intends to proffer Hillis’s testimony to show

that mature trees could be used to replace the damaged trees and that they would

likely survive. While the relevance of this testimony may be marginal, it is still

relevant because it may cast doubt on Steigerwaldt’s testimony.

        Homeland also argues that Hillis’s testimony is unreliable for two reasons:

(1) he provides “no supporting data or methodology regarding the cost to replace

trees,” and (2) he “fails to provide supporting data regarding where nearly 20,000

trees can be obtained or where they will be planted at The Retreat.” 19 This argument

is flawed. First, Double Diamond does not intend to offer Hillis’s testimony on the

cost to replace trees, so the first point is moot. Second, because the discussion about

tree replacement is relevant only to the extent that it is informing debris-removal

recovery, whether trees are available or where they would be planted is irrelevant.

It is merely a hypothetical exercise.



        18 Doc. No. 135 at 9. Double Diamond fails to clarify exactly what, then, Hillis is being

proffered to testify about.


        19   Doc. No. 112 at 14–16.

                                                   6
 Case 3:17-cv-01403-X Document 145 Filed 12/23/20                 Page 7 of 24 PageID 8543



       Because Hillis’s testimony is being used merely to opine on the possibility of

replacing damaged trees with mature trees, the reliability of that testimony depends

on the methods used to determine the viability of mature-tree replacement. In his

expert report, Hillis explains that based on his “personal experience and more than

20 years supplying and installing trees up to 20 caliper inches” the “survivability rate

[of mature trees] exceed[s] 95%.” 20 He then goes on to describe the methods of

mature-tree replacement, including boxing and round-ball.

       This testimony is not subjective belief or unsupported speculation. It is based

on established methods for mature-tree planting and decades of experience. So, the

Court finds Hillis’s testimony sufficiently reliable to be admissible.                 The Court

therefore DENIES Homeland’s motion to strike the testimony of Jon Hillis. 21

       Jason Grogan.              Double Diamond designated Grogan to offer opinions

regarding the number of damaged trees at The Retreat and the prior statistical

sampling performed by Bartlett Tree Experts (Bartlett).                 Homeland argues that

“Grogan’s opinions are not relevant or reliable and should be excluded.” 22

       The Court finds that Grogan’s opinions are relevant. Expert testimony is

relevant if it assists the trier of fact in understanding the evidence or determining a

fact in issue. 23 Because determining the number of damaged trees is necessary to



       20   Doc. No. 113 at 69.
       21 Homeland also argued that Hillis’s opinions were untimely. But because Hillis’s opinions
are not being used to address replacement costs, the Court finds the untimeliness argument moot.


       22   Doc. No. 115 at 11.
       23   Daubert, 509 U.S. at 591.

                                                 7
 Case 3:17-cv-01403-X Document 145 Filed 12/23/20         Page 8 of 24 PageID 8544



determine the property-damage loss, which will inform the debris-removal recovery,

Grogan’s opinions regarding the number of damaged trees is relevant.

        Homeland also argues that Grogan’s opinions are not reliable because his

samples “produced sample-error rates far exceeding industry standards” and because

he “utilize[d] a flawed sample design in 2018 that can only be described as

pseudoscience . . . .” 24 Homeland reminds the Court that it is to “make certain that

an expert, whether basing testimony on professional studies or personal experience,

employs in the courtroom the same level of intellectual rigor that characterizes the

practice of an expert in the relevant field.” 25 The Court finds that Grogan did just

that.

        Although Homeland argues that Grogan’s sample produced error rates

exceeding industry standards, it does not provide evidence of this purported industry

standard, aside from the ipse dixit of its own expert. Double Diamond explains that

the standard error rate described by Homeland’s expert is applicable when

calculating wood volume. But Grogan was not calculating tons of trees; he was

calculating the number of trees. The standard error rate when calculating wood

volume is therefore inapplicable. And even if it were applicable, it lacks any support,

such as a treatise.

        Homeland also claims that Grogan’s methods—statistical forestry sampling—

were akin to pseudoscience. It argues this because: (1) Grogan took no photos;



        24   Doc. No. 115 at 12–13.
        25   Kumho Tire Co., 526 U.S. at 152.

                                                8
 Case 3:17-cv-01403-X Document 145 Filed 12/23/20                Page 9 of 24 PageID 8545



(2) Grogan failed to systematically identify sample locations before visiting The

Retreat; (3) Grogan did not plant stakes; (4) Grogan did not record the size of species

of damaged trees; and (5) Grogan could not differentiate between trees damaged

before and after the storm.

      As a threshold matter, the Court recognizes that statistical forestry sampling

is not pseudoscience. It is a recognized forestry tool used by governments and private

forestry management when physical inventory is impossible. 26

      The Court now considers each of Homeland’s concerns.

      Photography. While Grogan did not take photos, this doesn’t convert his

sample into pseudoscience. His method is statistical sampling; statistics do not

require photography.

      Systematic Identification.                  Homeland’s allegation that Grogan didn’t

identify sample locations before visiting The Retreat is contradicted by Grogan’s

deposition:

      Q:         What did you do to prepare for [the site visit in 2018]? You had no
                 written procedures, but what did you have?

      A:         I don’t remember specifically what had been provided to me prior to the
                 visit. . . . I had viewed [the property] on aerial photography and had done
                 very preliminary mapping of the site . . . .” 27

      Grogan reviewed aerial photography and conducted preliminary mapping,

though he acknowledged that he “went to the site with very little knowledge.”28



      26   See HARRY V. WIANT, JR., ELEMENTARY TIMBER MEASUREMENT 5.
      27   Doc. No. 116 at 336–37 (85:11–86:7).
      28   Id. at 336 (85:22).

                                                    9
Case 3:17-cv-01403-X Document 145 Filed 12/23/20         Page 10 of 24 PageID 8546



Importantly, upon arrival, Grogan “drove through the property and got a general idea

of the topography. . . . [T]hen [he] went to various locations and established samples

of one-tenth acre circular plot.” 29

       Failure to Plant Stakes. Because Grogan did not plant stakes, Homeland

argues that it cannot reproduce his sample. But he did provide Homeland with GPS

coordinates, which could have been used to recreate his sample, not “exactly” but “in

a very similar manner.” 30

       Failure to Record Sizes/Species of Trees. Grogan did not record the size

and species of trees because it was outside the scope of his report. Bartlett, who

performed the initial sampling, had already recorded the size and species of trees.

And Grogan was retained to evaluate Bartlett’s prior statistical work, which did not

require documenting the size and species of damaged trees, but rather determining

the overall number of damaged trees.

       Inability to Distinguish. If true, Homeland’s claim that Grogan could not

distinguish between trees damaged before or after the storm would have the greatest

impact on the reliability of his testimony. After all, determining the number of trees

damaged in the 2015 storm event is essential to determining the debris-removal

recovery. But Grogan explained in his deposition that he can determine when a tree

was damaged:

       Q:        What I am getting at is you have no way to determine whether a tree
                 you looked at during your inventory was or was not damaged prior to
                 the April event; correct?

       29   Id. at 317 (66:3–25).
       30   Id. at 321 (70:11–15).

                                           10
Case 3:17-cv-01403-X Document 145 Filed 12/23/20             Page 11 of 24 PageID 8547




      A:        There are indicators that you can look for that give you a general idea
                of the age since damage. If there is a significant amount of decay, just
                from experience, look at the bark, if it is sloughing off; if there is signs
                of wood rotters, that sort of thing, you that that damage has taken many
                years for that amount of decay to occur. 31

      In light of the five factors outlined in Daubert, the Court finds Grogan’s

testimony to be reliable. Importantly, to the extent that Grogan’s sample contains a

range of the number of damaged trees, this goes to the weight of the evidence, not its

admissibility.      The Court therefore DENIES Homeland’s motion to strike the

opinions of Grogan.

      Scott Cullen.              Double Diamond designated Scott Cullen as an expert

regarding the value of the damaged trees. Homeland challenges both the relevance

and reliability of Cullen’s testimony.

      Homeland argues that because Cullen’s “opinions are limited to valuing

[Double Diamond]’s damaged trees and do [not] include conclusions regarding debris

removal costs,” the testimony is not relevant. 32 The Court disagrees. For the reasons

explained in the Court’s analysis above, determining the value of the damaged trees

is necessary to determine the property-damage loss, which informs the debris-

removal recovery.         For that reason, the Court finds that Cullen’s testimony is

relevant.

      Homeland also contends that Cullen’s testimony is not reliable, in part because

it relies on Grogan’s sample. Because the Court found Grogan’s sample to be reliable,


      31   Id. at 351–52 (100:23–101:10).
      32   Doc. No. 118 at 11.

                                               11
Case 3:17-cv-01403-X Document 145 Filed 12/23/20                     Page 12 of 24 PageID 8548



this argument is moot. But Homeland’s reliability argument doesn’t end there; it also

asserts that Cullen’s opinions are unreliable because “his valuation methods should

not be used to value undesirable trees in a forest setting, and he arbitrarily applies

depreciation value to figures without any support.” 33

       Testimony is reliable when “the reasoning or methodology underlying the

testimony is scientifically valid.” 34 Such testimony must be “more than subjective

belief or unsupported speculation.” 35 Here, Homeland argues that Cullen’s use of the

Trunk Formula Method is inappropriate because that method is typically limited to

“residential and urban landscape settings.” 36 Because much of The Retreat was

undeveloped forest land, this method is therefore not the accepted method to

determine the value of (at least many of) the damaged trees.

       Double Diamond urges that The Retreat is not a forest, but rather a private

golf community. While that may be true to an extent, it ignores the reality that a

great portion of The Retreat was undeveloped land meeting the United States Forest

Service’s definition of forest land. And, according to The Guide for Plant Appraisal,

the Trunk Formula Method is an inappropriate method to value the cost of the trees

in forest land.




       33   Id.
       34   Knight, 482 F.3d at 352 (citing Daubert, 509 U.S. at 592–93).
       35   Daubert, 509 U.S. at 590.
       36 GUIDE FOR PLANT APPRAISAL, COUNCIL OF TREE & LANDSCAPE APPRAISERS (Stephanie

Ebersohl, et al. eds., 10th ed. 2019).

                                                   12
Case 3:17-cv-01403-X Document 145 Filed 12/23/20        Page 13 of 24 PageID 8549



      Because Cullen’s conclusions were based on a method rejected by the scientific

community for use in valuing trees in a forest setting, the Court finds Cullen’s

testimony unreliable.

      The Court does not reach Homeland’s depreciation arguments because it finds

that the underlying methodology was unreliable, which would necessarily affect the

results of the depreciation. The Court therefore GRANTS Homeland’s motion to

strike the testimony of Cullen.

      Edward Steigerwaldt. Double Diamond seeks to exclude the testimony of

Steigerwaldt, Homeland’s expert. Steigerwaldt offered opinions on two issues: (1) the

value of the damaged trees, and (2) the cost and method of debris removal. Double

Diamond claims that Steigerwaldt’s testimony should be excluded because he used

the improper method of calculating tree value in light of the Court’s summary

judgment order, making the value estimates not relevant, and he lacks the necessary

qualifications to opine on debris-removal.

      To determine the value of the damaged trees, Steigerwaldt looked to the

property value. But the Court’s most recent summary judgment order explained that

the proper calculation of actual cash value is the cost of repair or replacement less

depreciation. Property value is not a consideration. Steigerwaldt states that he did

not use the Court’s method:

      Q.     Okay. And in rendering your opinions in your reports or in this case,
             did you use a definition of actual cash value as replacement cost minus
             depreciation?




                                         13
Case 3:17-cv-01403-X Document 145 Filed 12/23/20          Page 14 of 24 PageID 8550



      A.        No. 37

      And in his expert report, he noted: “[t]he appropriate methodology to determine

[tree replacement cost value and tree actual cash value] can only be accomplished

within the broader, overall property value context.” 38      Homeland contends that

“Steigerwaldt’s opinion is directly relevant to the cost to actually replace trees at The

Retreat with a proven approach.” 39 But given that Steigerwaldt’s opinions rely on an

improper metric for determining actual cash value, they are not relevant.

      Homeland also argues that Steigerwaldt’s opinions are relevant to the extent

of its defense to Double Diamond’s claim that it violated Chapter 541 of the Texas

Insurance Code.          Homeland relied on Steigerwaldt’s report to make its claim

determination. That report is now needed, Homeland argues, for its Chapter 541

defense, even if the jury does not use it to inform its calculation of tree value. The

Court agrees with Homeland. Expert testimony is relevant if it assists the trier of

fact in understanding the evidence or determining a fact in issue. 40 Steigerwaldt’s

report is relevant to the extent that it will assist the jury in determining whether

Homeland’s defense is meritorious.

      Double Diamond also challenges Steigerwaldt’s opinions on the cost and

method of debris removal. It argues that he is not qualified to opine on debris removal

because he lacks the higher degree of knowledge, skill, experience, training or



      37   Doc. No. 121, Exhibit 2 at 75:19–23.
      38   Doc. No. 121, Exhibit 1 at 5.
      39   Doc. No. 130 at 12.
      40   Daubert, 509 U.S. at 591.

                                                  14
Case 3:17-cv-01403-X Document 145 Filed 12/23/20                Page 15 of 24 PageID 8551



education required of an expert. 41                While Double Diamond acknowledges

Steigerwaldt’s qualifications with respect to forest appraisal, it alleges that he cannot

“identify any prior testimony, experience, publication, presentation, or certification

relating to tree debris removal.” 42 While Steigerwaldt’s CV may lack specific debris-

removal certifications, he has owned and managed a land-services company for

roughly 40 years. That company “manages roughly 350,000 acres of investment

timberland.” 43 Over 40 years, Steigerwaldt has been involved in debris removal. 44

Qualifications may derive from knowledge and experience, which Steigerwaldt has

amassed over his career. Accordingly, the Court finds that he is qualified to offer

opinions on debris removal.

      Finally, Double Diamond argues that Steigerwaldt’s opinions regarding debris

removal are inadmissible because they are speculative and without factual basis. It

alleges     this    because      Steigerwaldt’s    opinions   “are   simply   the   repeated,

unsubstantiated, and untested opinions of an undesignated third party.” 45

Steigerwaldt’s export report on debris removal is limited to the following:

      To assess cleanup costs, high resolution aerial photography was
      provided to Monty Cain of Burleson Tree Service in Burleson, Texas.
      Burleson Tree Service provides tree care and tree damage cleanup
      throughout the state of Texas. Mr. Cain inspected The Retreat in early
      October 2016 and provided his estimate of reasonable cleanup cost.
      Monty Cain was of the opinion that the total cleanup on the golf course’s
      unsold lots and +/- 400 acres of potential development could be

      41   See FED. R. EVID. 702.
      42   Doc. No. 120 at 12.
      43   Doc. No 130 at 14.
      44   Id. at 16.
      45   Doc. No. 120 at 15.

                                                  15
Case 3:17-cv-01403-X Document 145 Filed 12/23/20         Page 16 of 24 PageID 8552



      accomplished for $1,500,000 to $2,000,000. Based on our experience
      with pruning clearing and chipping, we believe a figure of $1,500,000 is
      appropriate.

      Expert testimony is reliable when it is “more than subjective belief or

unsupported speculation.” 46 The limited opinion on debris removal contained in

Steigerwaldt’s report is lacking any description of the methodology used to reach the

conclusion. For example, it lacks any mention of the tons of trees needing to be

removed, the hours required to complete the project, the specialized tools needed, etc.

Instead, it relies on Monty Cain’s opinion for a bare conclusion of the costs of debris

removal. Homeland did not designate Monty Cain as an expert, and he dodged

Double Diamond’s attempts at service. With no basis for the methods used to reach

his conclusion, other than a reference to a third party’s opinion, Steigerwaldt’s

opinion on debris removal is unreliable.

      To the extent that Steigerwaldt’s report is offered for Homeland’s Chapter 541

defense, the Court finds that it is relevant and DENIES the motion to strike. To the

extent that it is offered to inform the actual cash value of the damaged trees, the

Court finds that it is not relevant and GRANTS the motion to strike. Steigerwaldt’s

opinions regarding debris removal are unreliable. Accordingly, the Court GRANTS

the motion to strike with respect to debris-removal opinions.

      Thomas Hittle. Hittle offers opinions on the number of damaged trees and

the condition of the trees, including whether they were damaged by an event other




      46   Daubert, 509 U.S. at 590.

                                           16
Case 3:17-cv-01403-X Document 145 Filed 12/23/20                        Page 17 of 24 PageID 8553



than the tornadic weather event in April 2015. Double Diamond challenges the

reliability of both these opinions.

       Hittle used a sampling approach to determine the number of damaged trees.

The parties dispute whether Hittle’s approach was “remote sensing” or “aerial photo

interpretation,” but acknowledge that the two are interrelated. Essentially, Hittle

“viewed aerial photography of the damage on his computer screen and placed a point

‘where each damaged tree was observed on the 2016 imagery.’” 47

       Double Diamond contends that Hittle’s sampling approach is merely “a way of

estimating a tree count, and must be validated, just as any other sampling or

estimate.” 48 To have an accurate Count, Double Diamond argues, Hittle needed to

verify the accuracy of his sampling by conducting a ground visitation. Homeland, on

the other hand, argues that Hittle’s approach was accurate because he conducted an

initial “trial limited tree mapping” using geographic-information-system application

and because he “verified his opinions regarding the number of damaged trees by

referencing the materials, information, and photographs gathered during his field

inspections.” 49

       Hittle admits that he did not return to the property after conducting his

sampling approach:

       Q.        So then after you indicated points where you say it was one damaged
                 tree, did you then go back to the property to verify that, in fact, it was
                 only one tree, as opposed to self [several] trees?


       47   Doc. No. 141 at 2 (quoting Doc. No. 123, Exhibit 1 at 7).
       48   Doc. No. 122 at 7.
       49   Doc. No. 128 at 11.

                                                    17
Case 3:17-cv-01403-X Document 145 Filed 12/23/20                        Page 18 of 24 PageID 8554



      A.         No. 50

      He declined to do so because it “would have been extensive and impractical.” 51

To be reliable, an expert’s opinion on scientific knowledge, like Hittle’s, should include

“proof that the principle supports what it purports to show, i.e. that it is valid.” 52

Validity can be measured by (1) whether the theory can be tested, (2) whether it has

been subjected to peer review or publication, (3) the known or potential rate of error,

or (4) whether the technique has received general acceptance. 53

      Here, the theory can be tested. At least, it could have been tested at the time;

whether the damaged trees still exist such that the sampling could be verified now is

unclear. It has not been subjected to peer review or publication, but as an expert

report, this factor is not relevant. The known or potential rate of error is unknown

precisely because Hittle failed to verify his findings by conducting a ground visitation.

The extent of the availability of information on error rate is Grogan’s contradictory

findings. The sampling technique has general acceptance; however, it is normally

“coupled with ground visitation to check the accuracy of the interpretation.” 54

      To decide whether Hittle’s testimony is reliable, the Court must decide

whether “the reasoning or methodology underlying the testimony is scientifically

valid.” 55 The Court finds that Hittle’s sampling method is scientifically valid (neither


      50   Doc. No. 123, Exhibit 2 at 37:19–23.
      51   Id. at 38:4–5.
      52   United States v. Posado, 57 F.3d 428, 433 (5th Cir. 1995).
      53   Id.
      54   JAMES B. CAMPBELL, INTRODUCTION TO REMOTE SENSING 355, 380–81 (2d ed. 1996).
      55   Knight, 482 F.3d at 352 (citing Daubert, 509 U.S. at 592–93).

                                                  18
Case 3:17-cv-01403-X Document 145 Filed 12/23/20                Page 19 of 24 PageID 8555



party argues that it is not), but his failure to conduct ground surveys to check the

accuracy of the aerial-photo interpretation poses a problem for reliability. Testimony

that is based on mere speculation is not reliable.             And without conducting the

recommended ground visitation to verify the results of his sample, Hittle’s testimony

regarding the number of damaged trees amounts to mere speculation. This is so even

though Hittle visited the property beforehand to conduct a limited mapping. Visiting

the property beforehand does not assist in verifying results that had not yet even

been created; to do that, Hittle needed to visit the property after. He did not.

       Accordingly, the Court finds that Hittle’s testimony regarding the number of

trees is unreliable.

       Double Diamond also seeks to exclude Hittle’s testimony regarding the

condition of the damaged trees and whether they were damaged by other events. The

thrust of Double Diamond’s argument is that Hittle “supplied no factual basis as to

the number of trees damaged by ‘fires,’ ‘general dieback’ and ‘mortality from natural

causes.’” 56 Homeland argues that “the basis of Mr. Hittle’s opinions regarding tree

damage as a result of other weather events are based on his field inspections and

extensive experience in the industry.” 57

       It is essential that “experts . . . give a factual predicate for their opinions in

their reports.” 58 The Court need not admit testimony “that is connected to existing



       56   Doc. No. 122 at 13.
       57   Doc. No. 128 at 20.
       58 Space Maker Designs, Inc. v. Weldon F. Stump & Co., Inc., 2020 WL 21805274 at *3 (N.D.

Tex. Mar. 13, 2003) (Sanders, J.).

                                               19
Case 3:17-cv-01403-X Document 145 Filed 12/23/20                   Page 20 of 24 PageID 8556



data only by the ipse dixit of the expert.” 59 In determining whether testimony is

reliable, the focus should be on the reasonableness of the expert’s approach regarding

the matter to which his testimony is relevant and not on the conclusions generated

by the expert’s methodology. 60

       An excerpt regarding the condition of trees reads:

       Evidence of fire, as well as general dieback and mortality from natural
       causes such as drought conditions, left trees weakened or dead. Local
       news articles include mention of fires in the area in early October 2011,
       and the broader Texas area experienced drought conditions from a
       period of mid 2010 into 2015.

       The Court finds that Hittle’s opinions on tree condition are reliable. His

opinions are not based merely on speculation; they are based on his extensive

experience, aerial sampling, and field inspections. The excerpted conclusion

demonstrates that news articles regarding fires and drought conditions also

confirmed Hittle’s observations. These are sufficient factual bases to ensure

the reliability of Hittle’s testimony. Accordingly, the Court finds that Hittle’s

opinions regarding tree condition are reliable.

       The Court therefore GRANTS Double Diamond’s motion to strike with

respect to Hittle’s testimony on the number of trees and DENIES Double

Diamond’s motion to strike with respect to Hittle’s testimony on the condition

of trees.




       59   Gen. Elec. Co., 522 U.S. at 146.
       60   Daubert, 509 U.S. at 595; Kumho Tire, 526 U.S. at 153–54.

                                                  20
Case 3:17-cv-01403-X Document 145 Filed 12/23/20         Page 21 of 24 PageID 8557



      Bret Vicary.          Homeland retained Vicary as a rebuttal witness to

dispute Cullen’s findings. “Specifically, Mr. Vicary analyzed the methodology

and conclusions of both Mr. Steigerwaldt and Mr. Cullen to 1) discuss industry

standards regarding the reasonableness of multiple approaches to valuing

damaged trees . . . and b) analyze Mr. Cullen’s application of [trunk formula

method] to the facts of this case.” 61 Double Diamond now moves to strike

Vicary’s opinions on (1) the value of trees; (2) the cost of debris removal; and

(3) the number of trees damaged.

      As a threshold matter, the Court addresses Double Diamond’s assertion

that all of Vicary’s opinions are needlessly cumulative.      Double Diamond

argues that Vicary’s “opinions are nothing more than an adoption of the

opinions of Homeland’s other experts (Steigerwaldt and Hittle) and a criticism

of Double Diamond’s experts (Grogan and Cullen).” 62 Homeland contends that

Vicary’s opinions are not needlessly cumulative because he was retained

specifically to address the alleged flaws in Cullen’s reasoning.        Unlike

Homeland’s other experts, Vicary specifically analyzes Cullen’s methodology

and “his report provides almost a page-by-page analysis and rebuttal of Mr.

Cullen’s depreciation method . . . .” 63 In other words, while Steigerwaldt and

Hittle may have interacted to a limited degree with Cullen’s report, Vicary’s

entire purpose as an expert was to rebut it.


      61   Doc. No. 126 at 10.
      62   Doc. No. 124 at 16.
      63   Doc. No. 126 at 23.

                                            21
Case 3:17-cv-01403-X Document 145 Filed 12/23/20                           Page 22 of 24 PageID 8558



          Federal Rule of Evidence 403 states that “[t]he court may exclude

relevant evidence if its probative value is substantially outweighed by a danger

of . . . needlessly presenting cumulative evidence.” 64 While the Court has

discretion to exclude cumulative testimony, the Fifth Circuit has not

“impose[d] a precise limit on the number of experts who can testify in a given

area.” 65

          The Court finds that the probative value of Vicary’s opinions is not

substantially outweighed by the danger of needlessly presenting cumulative

evidence. While other experts touch on issues discussed by Vicary, the primary

purpose of Vicary’s opinions is different. There may be some overlap of opinion,

but not to the extent that the Federal Rules contemplate. And given that the

Fifth Circuit has not set a limit on the number of experts, this Court finds no

danger in allowing Vicary’s testimony.

          Double Diamond also argues that all of Vicary’s opinions should be

excluded as irrelevant because they are tied to the market value of the

property. In this Court’s most recent summary judgment order, it held that

the proper calculation of actual cash value was the cost of repair or

replacement less depreciation. The market value of The Retreat, therefore,

does not play a role in determining the actual cash value of Double Diamond’s

losses.



          64   FED. R. EVID. 403.
          65   Leefe v. Air Logistics, Inc., 876 F.2d 409, 411 (5th Cir. 1989).

                                                        22
Case 3:17-cv-01403-X Document 145 Filed 12/23/20            Page 23 of 24 PageID 8559



      Vicary’s report did not use this formulation of actual cash value:

      Q.        In this case, did you provide an independent analysis concerning
                actual cash value?

      A.        No.

      ...

      Q.        Do you understand the general theory of replacement costs minus
                depreciation equals actual cash value?

      A.        I don’t understand that.

      Q.        Do you have a master’s in Finance?

      A.        I have a master’s in Business Administration.

      Q.        You have a master’s in Business Administration, and it’s your
                testimony to the ladies and gentlemen of the jury, that you do not
                understand the theory of replacement cost minus depreciations
                equals actual cash value? Is that your testimony?

      A.        That’s my testimony. 66

      Vicary admitted in his deposition that (1) he did not conduct his analysis

using this Court’s mandated method of actual cash value; and (2) he does not

understand actual cash value. Vicary was retained as a rebuttal witness to

analyze Cullen’s conclusions. But Vicary’s critiques of Cullen’s report are all

couched in market value—which is not a relevant consideration in this case.

While it may be true that in typical forestry settings, market value is an

essential consideration, that consideration is not present in this litigation. Put

another way, the Court does not insinuate that Vicary’s conclusions are




      66   Doc. No. 125, Exhibit 2 at 104:18–21, 89:3–17.

                                                  23
Case 3:17-cv-01403-X Document 145 Filed 12/23/20          Page 24 of 24 PageID 8560



factually wrong, but they are not relevant to the resolution of the issues in this

case because they spring from the idea that market value is an essential

consideration.

      Accordingly, the Court GRANTS Double Diamond’s motion to strike the

testimony of Bret Vicary because it is not relevant to determining the property-

damage loss according to this Court’s ruling on actual cash value.

                                    IV. Conclusion

      For the foregoing reasons, the Court DENIES Homeland’s motion to

strike Jon Hillis, DENIES Homeland’s motion to strike Jason Grogan, and

GRANTS Homeland’s motion to strike Scott Cullen. The Court GRANTS IN

PART and DENIES IN PART Double Diamond’s motion to strike Edward

Steigerwaldt, GRANTS IN PART and DENIES IN PART Double Diamond’s

motion to strike Thomas Hittle, and GRANTS Double Diamond’s motion to

strike Bret Vicary.



      IT IS SO ORDERED this 23rd day of December 2020.




                                        ___________________________________
                                        BRANTLEY STARR
                                        UNITED STATES DISTRICT JUDGE




                                           24
